March 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              VERSATILE MARINE SERVICES, INC., Appellant

NO. 14-14-00096-CV                          V.

GULF COAST MARINE ASSOCIATES, INC. A/K/A GULF COAST MARINE
                & ASSOCIATES, INC., Appellee
             ________________________________

     Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on September 25, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Versatile Marine Services, Inc.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.